United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10633
                         Summary Calendar



BILLY N. STEVENSON,

                                    Plaintiff-Counter Defendant-
                                    Appellant,

versus

DON ANDERSON, Sheriff; NFN SNEED, Lieutenant;
NFN LYNN, Medical Officer

                                    Defendants-Counter Claimants-
                                    Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-2157-N
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Billy N. Stevenson, a former inmate at the Hunt County Jail,

appeals the district court’s dismissal of his civil rights

complaint wherein he alleged that he was injured and denied

adequate medical treatment after he fell in standing water in the

jail shower.   The district court granted the defendants’ motion

for summary judgment, concluding that Stevenson had failed to

respond to the motion with competent evidence of causation.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10633
                                -2-

     Stevenson asserts that the district court did not inform him

of the “date the trial was to be held, therefore the lawyers of

the defendants mailed the information to my mothers address, but

was well aware of my whereabouts.”   Insofar as Stevenson is

complaining about not receiving notice of the proposed trial, his

argument is frivolous because a trial was never held.   Insofar as

Stevenson is contending that he did not receive notice of the

motion for summary judgment, we reject such contention because

the record shows that the motion for summary judgment was mailed

to Stevenson at his last known address.   See FED. R. CIV. P.

5(b); New York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th Cir.

1996).

     Although he recounts that his hip is swollen and his feet

“were swollen from the back up of sludge into the shower,”

Stevenson makes no argument challenging the district court’s

determination that he failed to respond with evidence of

causation.   Accordingly, Stevenson has waived any such argument.

See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).

     AFFIRMED.